
	
		I
		112th CONGRESS
		1st Session
		H. R. 584
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Courtney (for
			 himself, Ms. Berkley,
			 Mrs. Capps,
			 Mr. Carney,
			 Mr. Cohen,
			 Ms. Edwards,
			 Ms. Hanabusa,
			 Mr. Heinrich,
			 Mr. Hinojosa,
			 Mr. Keating,
			 Mr. Larsen of Washington,
			 Mr. Larson of Connecticut,
			 Ms. McCollum,
			 Ms. Moore,
			 Mr. Peters,
			 Mr. Reyes,
			 Ms. Linda T. Sánchez of California,
			 Mr. Schiff,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Mr. Welch,
			 Ms. DeLauro,
			 Mr. Michaud,
			 Ms. Sutton,
			 Mr. Rothman of New Jersey, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the information reporting requirements added by
		  the Patient Protection and Affordable Care Act.
	
	
		1.Repeal of expansion of
			 information reporting requirements
			(a)In
			 generalSection 9006 of the
			 Patient Protection and Affordable Care Act, and the amendments made thereby,
			 are hereby repealed; and the Internal Revenue Code of 1986 shall be applied as
			 if such section, and amendments, had never been enacted.
			(b)Rescission of
			 unspent Federal funds To offset loss in revenues
				(1)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, $44,000,000,000 in appropriated discretionary
			 funds are hereby rescinded.
				(2)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under paragraph (1) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
				(3)ExceptionThis
			 subsection shall not apply to the unobligated funds of the Department of
			 Defense, the Department of Veterans Affairs, or the Social Security
			 Administration.  
				
